Citation Nr: 0920907	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an effective date prior to June 2, 2005, for 
the grant of service connection for residuals of an 
undescended right testicle.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from August 1953 to 
June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO that reopened the claim of service connection for 
residuals of an undescended right testicle and granted 
service connection for the disability, effective on June 2, 
2005.  

The Veteran expressed his disagreement with the effective 
date assigned, and a March 2006 rating decision denied an 
earlier effective date.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
right inguinal hernia, operated was denied by the RO in an 
August 1955 rating decision; he did not file a Notice of 
Disagreement with this determination.  

2.  The Board denied the Veteran's claim of service 
connection for the postoperative residuals of a right 
undescended testicle with discomfort in a February 1993 
decision; he did not enter a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  

3.  The Veteran is next shown to have claimed service 
connection for groin pain as the result of surgery in service 
on June 2, 2005.  



CONCLUSION OF LAW

An effective date prior to June 2, 2005, the date of the 
reopened claim, for the grant of service connection for the 
residuals of an undescended right testicle is not assignable 
by operation of law.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); see also Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  

The requirements apply to all five elements of a service 
connection claim: the Veteran's status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice may be harmless if the defect is not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  

Initially, it is observed that, with regard to the issue of 
an earlier effective date, as service connection, an initial 
rating, and an effective date has been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met with 
respect to the Veteran's appeal.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

Moreover, the Veteran and his representative were advised in 
March 2006 and June 2006 letters of how disability ratings 
and effective dates are assigned; and in a December 2005 
letter, he was advised of what the evidence must show in 
order for an earlier effective date to be assigned in his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  He responded that he had no further evidence to 
present.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  

The Veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The facts alleged as proving his claim pertain to 
records which are already in the file.  The Veteran has not 
indicated the existence of any other evidence not already 
contained in the claims file that might be relevant to his 
appeal.  

Thus, all relevant data has been obtained for determining the 
merits of the appeal and no reasonable possibility exists 
that any further notice or assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. § 3.159(c) (2008).  

The Veteran and his representative have actual notice of what 
is need to substantiate the claim as evidenced by the 
multiple arguments in this case, and any failure to provide 
VCAA notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Sanders, supra.  

Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

According to the governing legal and regulatory authorities, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2008).  

In June 1955, the Veteran filed his original claim of service 
connection for a right inguinal hernia operation.  In an 
August 1955 rating decision, the RO denied the claim.  

The Veteran did not appeal this determination.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008) (A 
rating decision becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time 
limits).  

On September 12, 1991, the RO received the Veteran's 
application to reopen the claim of service connection for the 
residuals of surgery for an undescended right testicle and 
hernia with discomfort.  In an October 1991 rating decision, 
the RO denied the claim.  The Veteran appealed this decision 
to the Board.  In a February 1993 decision, the Board also 
denied the claim.  The Veteran did not appeal this decision 
to the Court.  See 38 U.S.C.A. § 7104 (West 2002).  

On June 2, 2005, the RO applied to reopen the claim of 
service connection for groin pain as the residual of surgery 
in service.  After the notice and duty to assist provisions 
had been provided, the RO reopened the claim based on the 
receipt of new and material evidence and granted service 
connection for residuals of an undescended right testicle 
effective on June 2, 2005, the date the reopened claim was 
received, in accordance with 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  

There are no earlier documents in the file dated between the 
February 1993 decision of the Board and the Veteran's June 
2005 claim that may be construed as an informal claim for the 
purpose of assigning an earlier effective date for the grant 
of service connection.  

Consequently, under the facts presented here, this is the 
earliest date that may be assigned for the grant of service 
connection for residuals of an undescended right testicle 
based on the receipt of new and material evidence to reopen 
the claim.  See 38 C.F.R. § 3.400.  In accordance with the 
applicable regulations dealing with the assignment of 
effective dates, June 2, 2005 or the date of the reopened 
claim is the earliest date for the grant of service 
connection and payment of compensation.  

Here, the Veteran asserts that, because he now is shown to 
have developed chronic right ilioinguinal neuralgia as the 
result of the surgery, his compensation should be paid 
retroactively to the date of his first claim.  He further 
notes that his claim was previously denied without the 
benefit of a VA examination to address his contentions that 
the surgery had been unsuccessful or the question of 
aggravation.  

However, the Board observes that, while the Veteran's claim 
was pending, the Court held that there was no basis in the 
law for a freestanding earlier effective date claim in 
matters addressed by a final decision.  

In other words, in a situation as presented here involving a 
final decision denying a claim of service connection, only a 
request for a revision premised on assertions of clear and 
unmistakable error could result in the assignment of an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  

Consequently, the Board concludes that any attempt to 
overcome finality of the Board's February 1993 decision in 
this venue would be the equivalent of a freestanding claim 
for an earlier effective date that must be dismissed.  Id.  

The Veteran is free to file a separate claim alleging clear 
and unmistakable error in the February 1993 decision with the 
Board; however, the matter is not properly before the Board 
at this time and may not be addressed in this decision.  



ORDER

An effective date prior to June 2, 2005, for the grant of 
service connection for the residuals of an undescended right 
testicle is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


